Citation Nr: 1038558	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-03 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent low back 
disability.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for a mood disorder.

3.  Entitlement to total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to February 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York and Buffalo, New York, respectively.  Jurisdiction 
over this claim is now with the RO in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

The Veteran last underwent VA examinations of his service-
connected back disability and mood disorder in April 2008 and 
June 2008, respectively.  

In a statement submitted in September 2010, the Veteran's 
representative explicitly requested new examinations for the 
Veteran's service-connected back disability and mood disorder.  
Specifically, the representative indicated that both disabilities 
have become worse since the examinations conducted in 2008.  In 
short, the representative argued that the April 2008 and June 
2008 examinations for the Veteran's back disability and mood 
disorder are too distant in time to be probative as to the 
Veteran's current level of disability.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding a Veteran is entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Given the foregoing, on remand, the Veteran should be 
scheduled for VA examination to determine the current nature and 
severity of his service-connected back disability and mood 
disorder.

The Veteran submitted a statement in March 2006 indicating, "I 
have been 'unemployed' since September 2005, because of my 
service-connected disabilities."  Again, in a statement from the 
Veteran's representative, the Veteran contended that due to his 
service-connected disabilities, he is unable to sustain gainful 
employment.  Specifically, the Veteran asserted that he was fired 
from the Disabled American Veterans service organization due to 
his isolation from others.

The Court has recently held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).

In Comer v. Peake, the U.S. Court of Appeals for the Federal 
Circuit held that VA must consider TDIU as part of the issue of a 
proper disability rating whenever there is "cogent evidence of 
unemployability, regardless of whether [the claimant] states 
specifically that he is seeking TDIU benefits."  552 F.3d 1362, 
1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is 
clear that VA is required to consider entitlement to a rating of 
TDIU as part of an initial claim for benefits when either the 
claimant specifically requests a TDIU rating or when the record 
contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising 
the issue of whether a grant of total disability based on 
individual unemployability (TDIU) is warranted.  Accordingly, the 
Veteran should be provided with appropriate notice as to how to 
substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran 
with notice compliant with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding 
the claim of entitlement to TDIU.

2.  The AMC/RO should arrange for the 
Veteran to undergo a VA examination (or 
examinations, if deemed warranted) to 
determine the nature, extent and severity 
of the Veteran's low back disability.  All 
indicated studies, including range of 
motion studies in degrees, should be 
performed.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician(s) 
should identify any objective evidence of 
pain or functional loss due to pain.  Any 
specific functional impairment due to pain 
should be identified, and the examiner(s) 
should be requested to assess the extent of 
any pain.  The physician(s) should also 
express an opinion concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-ups 
(if the Veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the physician(s) 
should so state.

The examiner(s) should specifically 
indicate, with respect to any degenerative 
disc disease found, whether the Veteran has 
experienced incapacitating episodes (i.e., 
periods of acute signs and symptoms due to 
an intervertebral disc syndrome (IVDS) that 
require physician prescribed bed rest and 
treatment by a physician) of IVDS over the 
past 12 months, and if so, identify the 
total duration of those incapacitating 
episodes over the past 12 months.  The 
examiner(s) should also identify any 
associated objective neurologic 
abnormalities, including any foot drop.  
The examiner(s) should also set forth 
findings relative to neurologic impairment 
evident from the Veteran's IVDS.  Any 
abnormal sciatic, peroneal, popliteal or 
other nerve findings due to IVDS should be 
described in detail and the degree of 
paralysis, neuritis or neuralgia should be 
set forth (i.e. mild, moderate, severe, 
complete).

The examiner(s) should also provide an 
opinion as to the impact of the Veteran's 
low back disability on his employability.  
The rationale for all opinions expressed 
should be explained.  The claims files must 
be made available to and reviewed by the 
examiner(s).  

3.  The AMC/RO should also arrange for a VA 
psychiatric examination of the Veteran by a 
physician with appropriate expertise to 
determine the extent of his service-
connected psychiatric disorder.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms identified 
under the schedular criteria for rating 
mental disorders whether such symptom is a 
symptom of the Veteran's service-connected 
psychiatric disorder.  The examiner should 
also provide an opinion concerning the 
degree of social and industrial impairment 
resulting from the Veteran's service-
connected psychiatric disorder, to include 
whether it renders the Veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

4.  Thereafter, the AMC/RO should 
readjudicate the claims for higher ratings, 
and adjudicate the claim of entitlement to 
a TDIU. If the benefits sought on appeal 
are not granted in full the AMC/RO must 
issue a supplemental statement of the case, 
which should include citation to the 
appropriate law and regulations pertaining 
to establishing TDIU, and provide the 
Veteran and his representative an 
opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

